Exhibit 10.32

Revised Execution Copy

VISA

EXCESS RETIREMENT BENEFIT PLAN

(Amended and Restated Effective as of January 1, 2008)

This amendment and complete restatement of the Visa Excess Retirement Benefit
Plan (hereinafter called the “Excess Plan”) is effective as of January 1, 2008.

1. Purpose. As the result of the Employee Retirement Income Security Act of 1974
(“ERISA”), a maximum has been placed on the pension benefits that may be paid
from the Visa Retirement Plan (the “Retirement Plan”). In addition, because of
amendments to the Retirement Plan attributable to subsequent tax legislation,
pension benefits accruing under the Retirement Plan after September 30, 1989 may
in certain cases be reduced. The purpose of the Excess Plan is therefore to
provide for the payment of benefits with respect to certain of those
Participants in the Retirement Plan who may be (i) limited by the limits imposed
by Sections 401(a)(17) and 415 of the Internal Revenue Code of 1986, as amended
from time to time (the “Code”), on a basis consistent with the Retirement Plan
without regard to the restriction of such provisions of the Code, or
(ii) adversely affected by the amendments to the Retirement Plan that were
effective as of October 1, 1989. Effective as of October 1, 2002, the Retirement
Plan is comprised of two components as follows: the Visa Retirement Plan, as
amended and restated effective October 1, 2000 (the “Pre-2002 Plan”) and the
Visa 2002 Retirement Plan effective October 1, 2002 (the “2002 Plan”). Effective
as of January 1, 2008, the Retirement Plan is comprised of three components as
follows: the “Pre-2002 Plan”, the “2002 Plan”, and the Visa Cash Balance Plan,
effective January 1, 2008 (the “Cash Balance Plan”).

2. Eligibility to Participate in the Excess Plan.

(a) Any Participant in the Retirement Plan whose Retirement Income is limited by
reason of the limitations imposed on compensation and benefits under
Section 401(a)(17) and Section 415 of the Code, respectively; and

(b) Any Participant in the Pre-2002 Plan who is adversely affected by the
amendments to the Retirement Plan that were effective as of October 1, 1989.

3. Amount of Benefit. Subject to any separate written agreement with a
Participant, the benefit payable to each eligible Participant or his Beneficiary
under the Excess Plan shall be determined as of the date the Participant incurs
a “separation from service” described in Section 4 below, calculated as follows:



--------------------------------------------------------------------------------

(a) Participant in the Pre-2002 Plan Only. The benefit payable under the Excess
Plan to an eligible Participant in the Pre-2002 Plan only or his Beneficiary
shall equal (A) or (B), whichever is greater, minus (C), as described below:

(A) The Retirement Income which would be payable to the Participant or his
Beneficiary under the Pre-2002 Plan (without regard to Appendix A) if the
limitations imposed by Sections 401(a)(17) and 415 of the Code did not apply.
The Pre-2002 Plan provides that a Participant’s Retirement Income with payments
commencing at his Normal Retirement Date is equal to 46.25% of his Final Average
Earnings if he has completed 25 years of Benefit Service. If the Participant has
completed less than 25 years of Benefit Service, the Participant’s Retirement
Income is reduced based on his age and service at his Termination Date.

(B) The Retirement Income which would have been payable to such Participant or
his Beneficiary under the Retirement Plan under the benefit formula in effect on
September 30, 1989 if the limitations imposed by Sections 401(a)(17) and 415 of
the Code did not apply. The Retirement Plan as in effect on September 30, 1989
provided that a Participant’s Retirement Income with payments commencing at his
Normal Retirement Date was equal to 50% of the Participant’s Final Average
Earnings less 50% of his social security amount if he had completed 25 years of
Benefit Service. If the Participant had completed less than 25 years of Benefit
Service, the Participant’s Retirement Income was reduced based on his age and
service at his Termination Date. In addition, if the Participant retired on his
Early Retirement Date and began receiving Retirement Income for the rest of his
life, the Participant received a “temporary social security supplement.” The
meanings of “social security amount” and “temporary social security supplement”
are set forth in Attachment A hereto. A Participant’s Excess Plan benefit shall
include the value of a temporary social security supplement only if the
Participant retires on his Early Retirement Date and commences receipt of his
Retirement Income for the rest of his life by the date on which his Excess Plan
benefits are paid pursuant to Section 4 hereof. As described in Paragraph 2.3 of
the Pre-2002 Plan, effective January 1, 2011, no Employee of the Employer shall
earn any additional Benefit Service under the Pre-2002 Plan and therefore
effective January 1, 2011, no Employee of the Employer shall earn any additional
Benefit Service for purposes of this Section 3(a)(B).

(C) The Retirement Income which is payable to the Participant or his Beneficiary
under the Pre-2002 Plan.

 

2



--------------------------------------------------------------------------------

(b) Participant in the 2002 Plan Only. The benefit payable under the Excess Plan
to an eligible Participant in the 2002 Plan only or his Beneficiary shall equal
(A) minus (B), as described below:

(A) The Retirement Income which would be payable to the Participant or his
Beneficiary under the 2002 Plan (without regard to Appendix A) if the
limitations imposed by Sections 401(a)(17) and 415 of the Code did not apply.
The 2002 Plan provides that a Participant’s Retirement Income with payments
commencing at his Normal Retirement Date is equal to 1.25% per year of his
Benefit Service (up to a maximum of 35 full years), multiplied by his Final
Average Earnings.

(B) The Retirement Income which is payable to the Participant or his Beneficiary
under the 2002 Plan.

(c) Participant in the Cash Balance Plan Only. The benefit payable under the
Excess Plan to an eligible Participant in the Cash Balance Plan only or his
Beneficiary shall equal (A) minus (B), as described below:

(A) The Retirement Income which would be payable to the Participant or his
Beneficiary under the Cash Balance Plan (without regard to Appendix A) if the
limitations imposed by Sections 401(a)(17) and 415 of the Code did not apply.
The Cash Balance Plan provides that a Participant’s Cash Balance Account is
credited as of the last day of each calendar month with an amount equal to six
percent (6%) of the Participant’s Earnings during the portion of the calendar
month in which he is an Eligible Employee. In addition, a Participant’s Cash
Balance Account is credited as of the last day of each calendar month during
which the Participant retains a Cash Balance Account with an Interest Credit as
described in the Cash Balance Plan.

(B) The Retirement Income which is payable to the Participant or his Beneficiary
under the Cash Balance Plan.

(d) Participant in the Pre-2002 and the 2002 Plan. The benefit payable under the
Excess Plan to an eligible Participant in the Pre-2002 Plan and the 2002 Plan or
his Beneficiary shall equal the sum of the benefits that would have been payable
with respect to the Participant under subparagraphs (a) and (b) of this
Section 3 determined as if (i) both of those subparagraphs had applied to the
Participant and (ii) subparagraph (b)(A) of this Section 3 stated that the
Participant’s Retirement Income under the 2002 Plan with payments commencing at
his Normal Retirement Date is equal to 1.25% per year of his Benefit Service (up
to a maximum of 35 full years) multiplied by his Final Average Earnings, minus
the Participant’s Retirement Income commencing at his Normal Retirement Date
under the Pre-2002 Plan, but never less than zero.

 

3



--------------------------------------------------------------------------------

(e) Participant in the Pre-2002 Plan and the Cash Balance Plan. The benefit
payable under the Excess Plan to an eligible Participant in the Pre-2002 Plan
and the Cash Balance Plan or his Beneficiary shall equal the sum of the benefits
that would have been payable with respect to the Participant under subparagraphs
(a) and (c) of this Section 3 determined as if both of those subparagraphs had
applied to the Participant.

(f) Participant in the 2002 Plan and the Cash Balance Plan. The benefit payable
under the Excess Plan to an eligible Participant in the 2002 Plan and the Cash
Balance Plan or his Beneficiary shall equal the sum of the benefits that would
have been payable with respect to the Participant under subparagraphs (b) and
(c) of this Section 3 determined as if both of those subparagraphs had applied
to the Participant.

(g) Participant in the Pre-2002 Plan, the 2002 Plan and the Cash Balance Plan.
The benefit payable under the Excess Plan to an eligible Participant in the
Pre-2002 Plan, the 2002 Plan and the Cash Balance Plan or his Beneficiary shall
equal the sum of the benefits that would have been payable with respect to the
Participant under subparagraphs (c) and (d) of this Section 3 determined as if
both of those subparagraphs had applied to the Participant.

Notwithstanding the preceding provisions of this Section 3, if a Participant has
received or commenced receiving benefits under the Retirement Plan or the Excess
Plan prior to accruing additional benefits under either such plan, his Excess
Plan benefit shall be actuarially adjusted to the extent necessary and
appropriate to take into account the amount of such benefits previously
received.

Benefits under the Excess Plan shall be treated as vested and forfeited as
described in Section 7.1 of the Retirement Plan and such Section is incorporated
herein by reference. Notwithstanding the preceding sentence, a Participant shall
forfeit any benefit that is payable hereunder, regardless of when such benefit
was accrued, if the Committee determines that the Participant has engaged in
bribery, embezzlement, fraud, misappropriation of assets or receipt of kickbacks
involving the Company or any Related Company.

4. Timing and Form of Benefit Payment. Subject to the last paragraph of this
Section 4, the benefit payable under the Excess Plan with respect to a
Participant shall be paid in the form of a single lump sum payment as soon as
administratively practicable after the date the Participant incurs a “separation
from service,” but in no event more than 90 days following such date.

A Participant incurs a “separation from service” for purposes of this Section if
he dies, retires or otherwise has incurred a “termination of employment” from
Visa Inc. and any Related Company. A Participant will not incur a separation
from service while he is on military leave, sick leave, or other bona fide leave
of absence if the period of such leave does not exceed six months, or if longer,
so long as the individual retains a right to

 

4



--------------------------------------------------------------------------------

reemployment under an applicable statute or contract. A leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services.
Notwithstanding the foregoing, where a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where such impairment causes the Participant to be unable to perform the
duties of his position of employment or any substantially similar position of
employment, a 29 month period of absence is substituted for such six month
period.

A Participant incurs a “termination of employment” on the date it is reasonably
anticipated based on the facts and circumstances that he will perform no further
services after that date or that the level of bona fide services he would
perform after that date (whether as an Employee or an independent contractor)
would permanently decrease to no more than 20 percent of the average level of
bona fide services performed (whether as an Employee or an independent
contractor) over the immediately preceding 36 month period (or the full period
of services if the Participant has been providing services for less than 36
months). For periods during which a Participant is on a paid bona fide leave of
absence as described in the immediately preceding paragraph, he is treated as
providing bona fide services at a level equal to the level of services that he
would have been required to perform to receive the compensation paid with
respect to such leave of absence. Periods during which a Participant is on an
unpaid bona fide leave of absence as described in the immediately preceding
paragraph are disregarded for purposes of determining whether a Participant has
incurred termination of employment.

In addition, effective as of March 19, 2008 (the date the stock of Visa Inc.
commenced public trading), the benefit payable under the Excess Plan to a
Participant who is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code as of the date of his or her separation
from service shall not be paid until the first business day next following six
months after such separation from service date. The benefit payable to such a
Participant shall be adjusted for interest thereon during the period of time the
payment is delayed by reason of this paragraph at the applicable interest rate
referenced in Section 4. l(c)(A) of the Cash Balance Plan.

5. Funding and Payment Obligation. Benefits under the Excess Plan shall be
payable from the general assets of Visa Inc., Visa USA, Inc. and/or Visa
International Service Association. No specific assets shall be set aside for the
purpose of making payments under the Excess Plan. Benefits under the Excess Plan
payable with respect to a Participant shall be paid by the entity employing the
Participant immediately prior to his “separation from service” date as
determined under Section 4, above. If such benefits are not paid when due, then
Visa Inc., Visa USA, Inc. and Visa International Service Association shall each
be obligated to make such payments only in proportion to the Participant’s
aggregate years of participation in the Retirement Plan while an Employee of
Visa Inc., Visa USA, Inc. (or a majority owned subsidiary thereof), or Visa
International Service Association (or a majority owned subsidiary thereof).

 

5



--------------------------------------------------------------------------------

6. Administration. The Excess Plan shall be construed, interpreted and
administered by the Committee in a manner consistent with Article XI of the
Pre-2002 Plan and Articles X of the 2002 Plan and the Cash Balance Plan and such
Articles are incorporated herein by reference. Any construction, interpretation
and administrative action shall be final and binding on all Participants and
their Beneficiaries.

7. Notification. The Committee shall provide the Participant or Beneficiary
entitled to benefits under the Excess Plan written notice of the terms and
conditions of payments from the Excess Plan.

8. Amendment and Termination. The Excess Plan may be amended by the Compensation
Committee of the Board of Directors of Visa Inc. or the Committee (except that
material amendments by the Committee must be approved by the Audit Committee of
the Board of Directors of Visa Inc.), and the Excess Plan shall terminate when
the Retirement Plan terminates. No amendment or termination of the Excess Plan
shall reduce or eliminate the benefits payable thereunder based on a
Participant’s benefits accrued under the Retirement Plan through the date of the
amendment or termination.

9. Prohibition Against Assignment. To the extent permitted by law, the right of
any Participant in any benefit or to any payment hereunder shall not be subject
in any manner to attachment or other legal process for the debts of such
Participant; and any such benefit or payment shall not be subject to
anticipation, alienation, sale, transfer, assignment or encumbrance.

10. Liability for Administration. No member of the Board of Directors of Visa
Inc., Visa USA, Inc., Visa International Service Association, or any other
Participating Company owned thereby, the Compensation Committee of the Board of
Directors of Visa Inc., or the Committee, and no officer or employee of Visa
Inc., Visa USA, Inc., Visa International Service Association, or any
Participating Company owned thereby, shall be liable to any person for any
action taken or omitted in connection with the administration of this Excess
Plan unless attributable to his or her own fraud or willful misconduct, nor
shall any such entity be liable to any person for any such action unless
attributable to fraud or willful misconduct on the part of a director, officer
or employee of that entity.

11. Governing Law. Subject to the provisions of ERISA applicable to a pension
plan that is unfunded and maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, the Excess Plan shall be governed by the laws of the
State of California.

 

6



--------------------------------------------------------------------------------

12. Definitions. Except as specifically set forth in the Excess Plan,
capitalized terms shall have the meanings assigned to them in the Pre-2002 Plan,
the 2002 Plan, or the Cash Balance Plan, as applicable.

To evidence the adoption of this amendment and complete restatement of the
Excess Plan effective as of January 1, 2008, this document has been executed on
behalf of the Committee (the Visa Pension Benefits Committee) by an authorized
member thereof.

 

    Visa Pension Benefits Committee Dated: 7/29/08     By:    /s/ Rick Leweke

 

7



--------------------------------------------------------------------------------

ATTACHMENT A TO SECTION 3(a)(B)

OF THE VISA EXCESS RETIREMENT BENEFIT PLAN

(Amended and Restated Effective as of October 1,2003)

DEFINITIONS OF “SOCIAL SECURITY AMOUNT”

AND

“TEMPORARY SOCIAL SECURITY SUPPLEMENT”

“Social security amount” means the estimated monthly unreduced primary old age
insurance amount which the Participant could expect to receive commencing on the
first day of the month next following his 65th birthday or Postponed Retirement
Date, whichever is later (ignoring any earnings in the calendar year of his 65th
birthday or Postponed Retirement Date, as applicable) under the Social Security
Act as in effect on the Participant’s Retirement Date, Termination Date, or date
of death, whichever occurs first; provided, however, that in making the estimate
it will be assumed that:

 

  (a) if the Participant retires on his Normal or Postponed Retirement Date,
covered earnings (wages under Section 3121(a)(l) of the Code) for the calendar
year prior to his Retirement Date will be assumed to be based on 12 times his
Monthly Earnings at retirement divided by 1.06 or 12 times his Final Average
Earnings, if greater. Covered earnings in each prior year will be based on the
assumption that the Participant received 6% annual increases in his Monthly
Earnings (or Final Average Earnings) on each January 1;

 

  (b) if the Participant retires on his Early Retirement Date or dies and his
Spouse is eligible for the pre-retirement death benefit, covered earnings for
years prior to his Early Retirement Date or date of death will be determined as
in subparagraph (a) above. Covered earnings in calendar years coincident with
and subsequent to this Early Retirement Date or date of death will be assumed to
be zero;

 

  (c) if the Participant terminates with a deferred vested accrued benefit,
covered earnings for years prior to his Termination Date will be determined as
in subparagraph (a) above. Covered earnings coincident with and subsequent to
his Termination Date will be assumed to be equal to the greater of 12 times his
Final Average Earnings or 12 times his Monthly Earnings on his Termination Date
and to continue through the calendar year prior to his Normal Retirement Date.

Social security amount will be determined on the earliest of the Participant’s
Retirement Date, Termination Date or date of death and shall forever thereafter
be fixed in computing the Participant’s Basic Retirement Income unless the
Committee shall authorize a change in accordance with future federal
regulations.

 

A-1



--------------------------------------------------------------------------------

Notwithstanding the above, a Participant is entitled to provide to the Committee
a statement, prepared by the Social Security Administration, of his actual
covered earnings through the end of the calendar year immediately preceding the
date the Participant is entitled to a monthly benefit. If the Participant
provides such statement of his actual covered earnings to the Committee within
90 days after the Committee notifies the Participant of the amount of his
assumed covered earning, the Participant’s social security amount will be equal
to the lesser of (i) an amount calculated taking into account such actual
covered earnings or (ii) an amount determined under subparagraph (a), (b) or
(c) above, whichever is appropriate, using his assumed covered earnings.

In no event will the effective percentage of the social security amount used in
determining a Participant’s benefit be greater than 50% of the actual unreduced
primary old age insurance amount the Participant could receive at his Retirement
Date from the Social Security Administration.

“Temporary social security supplement” means an additional monthly supplement
commencing on a Participant’s elected payment date and terminating on the
earlier of his Normal Retirement Date or his date of death. The temporary social
security supplement is the product of (a) times (b) where:

 

 

(a)

is  1/2 of his social security amount; and

 

  (b) is the ratio of the Participant’s actual completed years and months of
Benefit Service to 25 years, but in no event greater than 1.

 

A-2